Order filed January 27, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00422-CV
                                   ____________

                          TIFFANY DAVIS, Appellant

                                         V.

                WALMART AND CINDY TORRES, Appellees


                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-76772

                                     ORDER

      Appellant’s brief was due January 6, 2021. No brief or motion to extend time
has been filed. Unless appellant files a brief with this court on or before February
17, 2022, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).

                                       PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.